Title: To Thomas Jefferson from George Washington, 20 October 1792
From: Washington, George
To: Jefferson, Thomas



Dear Sir
October 20th. 1792.

The letters of Gouvr. Morris give a gloomy picture of the Affairs of France. I fear with too much truth.
If the order of Senate dated the 7th. of last May is compleated, it must be with all Offices except the Judges.
The Post Office (as a branch of Revenue) was annexed to the Treasury in the time of Mr. Osgood, and when Colo. Pickering was appointed thereto, he was informed, as I find by my letter to him dated the 29th. of August 1791, that he was to consider it in that light.
If from relationship, or usage in similar cases (for I have made no enquiry into the matter, having been closely employed since you mentioned the thing to me, in reading papers from the War Office) the Mint does not appertain to the Department of the Treasury I am more inclined to add it to that of State than to multiply the duties of the other. I am always Yours

Go: Washington


P.S. The Letters of Mr. Seagrove to Genl. Knox are a continuation of the evidence of Spanish interference with the Southern Indians.

